United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1684
                                    ___________

Rocky Lynn Thompson,                      *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Western District of Arkansas
Timothy Zimmerman and D. F.               *
Peninger, Benton County Jailors, in       *
their official and individual capacities, *
                                          *
              Appellees.                  *
                                    ___________

                              Submitted: October 30, 2003

                                   Filed: December 1, 2003
                                    ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

McMILLIAN, Circuit Judge.

       Rocky Lynn Thompson appeals from the final judgment entered in the District
Court for the Western District of Arkansas upon an adverse grant of summary
judgment on his constitutional and state law claims. For reversal Thompson argues
that genuine issues of material fact precluded a finding that Timothy Zimmerman and
D. F. Peninger were entitled to qualified immunity. For the reasons discussed below,
we reverse the judgment of the district court and remand the case to the district court
for further proceedings.
       We conclude that Thompson’s testimony, if believed, would establish a
constitutional violation. See Heisler v. Metro. Council, 339 F.3d 622, 626 (8th Cir.
2003) (summary judgment standard of review). According to Thompson, he was
sitting on a bench, with his hands on his legs, looking down, when Zimmerman and
Peninger entered his cell and beat him. Thompson was not yelling or kicking the
walls or the doors, although he had done so previously, and thus there would have
been no basis for a reasonable officer to believe force was needed at that time to
prevent Thompson from endangering himself or others. See Kukla v. Helm, 310 F.3d
1046, 1050 (8th Cir. 2002); Johnston v. City of Bloomington, 170 F.3d 825, 826-27
(8th Cir. 1999) (per curiam). In addition, the injuries allegedly sustained by
Thompson--a blow to the head, kicks to the head, ribs, and groin, and injury to the
eye socket and nose--were sufficient for an excessive force claim. See Lambert v.
City of Dumas, 187 F.3d 931, 936 (8th Cir. 1999). Zimmerman’s and Peninger’s
testimony to the contrary, which was undermined by Zimmerman’s admission that the
two had submitted false reports concerning the incident, merely created a credibility
issue for the fact finder. See Grossman v. Dillard Dep’t Stores, Inc., 47 F.3d 969, 971
(8th Cir. 1995).

       We further conclude that the constitutional right asserted by Thompson--the
right to be free from excessive force--was clearly established on the date of
Thompson’s arrest and alleged beating. See Guite v. Wright, 147 F.3d 747, 750 (8th
Cir. 1998).

      Accordingly, we reverse the district court’s grant of summary judgment based
on qualified immunity, and remand for further proceedings consistent with this
opinion.

                       ______________________________




                                          -2-